Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on July 31, 2019.

Claims 1-20 are pending.

 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (U.S. Pub. No. 2014/0325267). 

With respect to claims 1, 14 and 20, Liu teaches
identifying a database on one or more hosts ([0065], networked storage array is shared between the source machine(s) and the EID node.  Backups can be optimized in this configuration by sharing a snapshot between the source and destination.  The EID node would act as a backup head in this configuration); 
generating, on the one or more hosts, a remote agent connected to a remote cluster of nodes of a cluster-based database (fig. 1, fig. 2, [0065], Backups can be optimized in this configuration by sharing a snapshot between the source and destination.  The EID node would act as a backup head in this configuration); 
discovering, by the remote agent, a configuration of the database ([0054] Specialized Backup Software: This creates backup images capturing incremental changes and preserving points in time in the past on secondary storage.  Backup software creates application consistent images and additionally captures machine configuration including persistent and volatile state); 
generating, in file nodes of the remote cluster, directories of the database, each of the file nodes mapped to a directory of the database ([0147] Node software on the restore target is able to map this LUN the handshake completes.  For Instant Availability this essentially completes the restore process.  Otherwise the Node software does a 
storing, in a script node of the remote cluster of nodes, a plurality of scripts for execution on the remote agent on the one or more host, the plurality of scripts generated from a template pre-configured for backup of the configuration of the database discovered by the remote agent ([0022] Finally, the invention provides a technique based on block comparisons for greatly speeding up distributed backup operations by eliminating redundant data when multiple systems with partially common contents (e.g., operating system files and common databases) are being backed up.  Where it is determined that a block to be backed up already exists in the backup set, the existing block is used in the directory or catalog of the backup, rather than storing both blocks,  [0187] The snapshot (342) on the secondary is a synthesized base backup image that represents all the data (volume, directories, files); and 
processing, by the remote agent, the scripts to backup data files of the directories on the one or more hosts to the mapped file nodes of the remote cluster ([0022] Finally, the invention provides a technique based on block comparisons for greatly speeding up distributed backup operations by eliminating redundant data when multiple systems with partially common contents (e.g., operating system files and common databases) are being backed up.  Where it is determined that a block to be backed up already exists in the backup set, the existing block is used in the directory or catalog of the backup, rather than storing both blocks, [0125] Then APPS directories/files are read whole (file by file) from APPH  directed locations (and not from a snapshot) and copied across the network to the destination EID software where a directory structure (under a pre-


With respect to claims 2 and 15, Liu teaches plurality of placeholder values of configuration parameters of the database ([0127] A small database on the EID node is needed to maintain configuration (like back-end iSCSI storage), licensing, snapshot ids, checksum info etc. This would be especially necessary where the EID node is back-ending some iSCSI/shared SAN storage).

With respect to claims 3 and 16, Liu teaches   template specifies an order of execution of the plurality of scripts (abstract, mirroring technique whereby a replacement physical primary facility may be created while working with a second storage unit as the primary source file system; and a technique for eliminating redundant data in backup images when multiple systems with partially common contents (e.g., operating system files, common databases, application executables, etc.)).

With respect to claims 4 and 17, Liu teaches configuration of the database includes a host quantity, file size data, and database performance tier (abstract, mirroring technique whereby a replacement physical primary facility may be created while working with a second storage unit as the primary source file system; and a 

With respect to claims 5 and 18, Liu teaches generating a quantity of file nodes in the remote cluster based on the file size data and the database performance tier ([0066]    This is termed Double Protection.  (See "Double Protection" below) First backups to disk on EID nodes could go to tape devices on the SAN or other disk distinct from the storage where the first backups reside).

With respect to claims 6 and 19, Liu teaches database performance tier includes a low database performance tier setting having a downtime value, and a high database performance tier setting having a smaller downtime value ([0066]  This is termed Double Protection.  (See "Double Protection" below) First backups to disk on EID nodes could go to tape devices on the SAN or other disk distinct from the storage where the first backups reside). 

With respect to claim 7, Liu teaches quantity of file nodes is increased from a default value based on the database performance tier of the database being the high database performance tier setting ([0066] EID is the key enabler for an End-to-End solution for data protection based on multi-tiered storage). 

With respect to claim 8, Liu teaches script repository and the plurality of scripts are a subset of scripts available in the script repository, which scripts to include from the 

With respect to claim 9, Liu teaches retrieving the configuration parameters and replacing the plurality of placeholder values to generate the plurality of scripts, the plurality of scripts being in a format that is natively executable on the one or more hosts ([0066] EID is the key enabler for an End-to-End solution for data protection based on multi-tiered storage).

With respect to claim 10, Liu teaches file nodes are mapped to a directory of the database using Network File System (NFS) mounting ([0049] LUN Creation: A feature of a NAS filer carving virtual storage out of backup images stored in snapshots.  These LUNs can then be mounted read-write on the restore target).

With respect to claim 11, Liu teaches   remote cluster is a non-SQL database cluster ([0254] SQL Server: Mounting databases are usually a significant verification 
step.  Further verification can be done via `DBCC` or by running SQL queries).

With respect to claim 12, Liu teaches remote agent on the host accesses the plurality of scripts on the script node through an NFS mount, and the plurality scripts are executed by the remote agent on the host  ([0049] LUN Creation: A feature of a NAS 

With respect to claim 13, Liu teaches scripts are executable code portions in a script data file ([0052] Protocol director: Controls and manages the execution of jobs employing a block-level application-consistent protocol).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ISAAC M WOO/Primary Examiner, Art Unit 2163